Citation Nr: 1400816	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-18 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased (i.e., compensable) rating (evaluation) for dysphasia with chronic pain.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to July 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

On the July 2011 VA Form 9, the Veteran requested a videoconference Board hearing.  Because videoconference Board hearings are not held at the Baltimore RO, the Veteran was scheduled for a Central Office Board hearing in October 2013.  The Veteran did not report for the scheduled Board hearing or request its postponement.  For these reasons, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(d)(2012).     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In statements submitted by the Veteran in February, April, and July of 2011, the Veteran reported that she had recently undergone a surgical procedure for treatment of dysphasia with chronic pain.  She also indicated that she wanted treatment records from her private treating physician, Dr. G., to be considered in connection with the appeal.  The Veteran was last provided with a VA medical examination in June 2009.  In consideration thereof, the Board finds that a remand is warranted to secure the private treatment records identified by the Veteran, and to provide her with a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the dysphasia with chronic pain.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment (medical) records pertaining to any private medical treatment received for dysphasia with chronic pain.  After obtaining a completed VA Form 21-4142, obtain the medical records.  The Veteran should also be advised that she may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.

Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of the dysphasia with chronic pain.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should identify what symptoms the Veteran has manifested since the June 2009 VA medical examination that are attributable to the service-connected dysphasia with chronic pain.

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


